Citation Nr: 1712390	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-00 302 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a neurological disorder, claimed as sciatica of the left lower extremity. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO in St. Petersburg, Florida, which denied service connection for PTSD, and a May 2013 rating decision, which denied service connection for a back disorder and left lower extremity sciatica.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the PTSD issue on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In June 2016, the Veteran testified at a Board Videoconference hearing from the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained.

In August 2016, in pertinent part, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining a VA addendum medical opinion as to the claimed back disorder and to provide the Veteran with a VA mental health examination.  An October 2016 VA addendum medical opinion and a December 2016 VA mental health examination report has been associated with the record.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the August 2016 Board remand directives.  As such, an additional remand to comply with the August 2016 Board remand directives is not required.  Stegall v. West, 
11 Vet. App. 268 (1998).  The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  No back injury or disease or chronic symptoms of arthritis of the spine were manifested during service.  

2.  Symptoms of arthritis of the back have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.

3.  The current back disorder, diagnosed as degenerative disc disease, was manifested many years after service separation and is not causally or etiologically related to service.

4.  There is no service-connected primary back disorder upon which secondary service connection for a neurological disorder may be granted.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016). 


2.  The criteria for service connection for a neurological disorder, claimed as due to a back disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In September 2011, VA sent notice of the information and evidence needed to substantiate the service connection issues on appeal.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  

Regarding the duty to assist in this case, the Veteran received VA examinations in March 2013 and February 2015 with a VA addendum medical opinion in October 2016.  The VA examination reports and addendum opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports and VA addendum opinion, taken together, reflect that the VA examiners reviewed the record, conducted an in-person examination (in March 2013 and February 2015), and rendered the requested opinions and rationale.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The March 2013 and February 2015 examination and opinions, to include the October 2016 VA addendum medical opinion, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiners provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the service connection issues on appeal has been fulfilled.  38 C.F.R. § 3.159(c)(4).

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Back Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The current degenerative disc disease of the lumbar spine, which can manifest symptoms such as tenderness, pain, and limitation of motion similar to degenerative joint disease, and, as a form of arthritis, qualifies as a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply as to the back disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker at 1331
(holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends generally that the currently diagnosed degenerative disc disease of the lumbar spine is due to service.  In a September 2011 claim, as well as a June 2013 notice of disagreement, the Veteran wrote that he sustained a back injury during service, which continued since service separation.  At the June 2016 Board hearing, as well in various statements, the Veteran testified to injuring the back after falling on the edge of a log during service.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthritis of the back had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any back injury or disease in service, and symptoms of arthritis of the back were not chronic in service and not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested many years after service.  The Veteran's back was clinically evaluated as normal at the March 1992 service separation examination, and on the March 1992 report of medical history, the Veteran, while reporting swollen or painful joints, did not report a back injury.  

The Board finds that the weight of the evidence is against a finding of in-service back injury or disease or that symptoms of a back disorder were "chronic" in service.  While service treatment records reflect treatment for non-chronic symptoms of back pain in September 1989 and March 1990, pain for three days in 1990 after playing basketball, diagnosed as a muscle strain, and a sore back from lifting weights in July 1990, diagnosed as a muscle ache, the back was clinically evaluated as normal at service separation in March 1992, and the Veteran specifically denied any back injury on the March 1992 report of medical history.  Further, while the Veteran sought treatment in May1989 after hitting the back on the edge of a log while on a confidence course, the service examiner specifically assessed a soft tissue contusion on the right upper buttock.  Additionally, while service treatment records reflect that the Veteran sought treatment for various conditions, including a sore throat, right foot pain after a game of basketball, and right knee pain after running, there is no indication from the service treatment records that the Veteran ever sought treatment for any back injury, or reported any history of such injuries during service.  

As the Veteran sought treatment for back pain during service, in the context of the specific facts of this case, it is highly likely he would also have sought treatment for any other orthopedic injury or joint pain, including for the back.  The March 1989 service enlistment examination report notes that the back was clinically normal, and, while the Veteran reported instances of back pain, service examiners specifically attributed the pain to a soft tissue contusion on the right upper buttock in May 1989 and a muscle ache and strain in 1990.  

Further, the March 1992 service separation examination report notes a clinically normal examination of the back.  Additionally, on the March 1992 report of medical history, the Veteran reported or discussed with the examiner swollen or painful joints, but gave no similar history of any back injury, and did not report symptoms of any back disability.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, especially including what would be very similar to back pains, and which would be similar to a back injury or pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's back was clinically evaluated as normal at the March 1992 service separation examination, and relevant injury and symptoms were denied by the Veteran during service and at service separation.  As such, the Board finds episodes of back pain in March 1989 and in 1990 diagnosed as a soft tissue contusion on the right upper buttock, a muscle ache, and muscle strain, but no other in-service injury or disease of the back, and that symptoms of arthritis of the back were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the back have not been continuous since service separation in March 1992.  As noted above, the Veteran did not report any back trouble in the March 1992 report of medical history.  Post-service VA and private treatment records reflect arthritis of the lumbar spine diagnosed in July 2011, which is approximately 19 years after service separation.  Furthermore, the March 2013 VA examination report reflects arthritis beginning in 2011, indicating the Veteran was not diagnosed with a back disorder until, at the earliest, 19 years after separation from service.  For these reasons, the Board finds that the symptoms of arthritis of the back were not continuous after service separation.

The Board also finds that the same evidence shows that arthritis of the back did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis was many years after service separation.  As such, presumptive service connection for arthritis under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the back disorder is not related to an in-service injury or disease because the weight of the evidence demonstrates back pain in September 1989 and March 1990, pain for three days in 1990 after playing basketball, diagnosed as a muscle strain, and a sore back from lifting weights in July 1990, diagnosed as a muscle ache, but other no in-service injury or disease or even event to which any current disability could be related.  As analyzed above, the weight of the evidence shows that the Veteran did not otherwise sustain a back injury during service. 

On the question of nexus of current disability to service, the March 2013 and October 2016 VA examiners opined that the back disorder was not caused by or a result of service.  The March 2013 VA examiner opined that the back disorder was less likely as not caused by active service.  The March 2013 VA examiner reasoned that in-service treatment consisted of treatment for a back strain due to physical activity, and was followed by other muscle injuries, all of which were treated and resolved.  

In an October 2016 VA addendum opinion, the VA examiner, after specifically considering the Veteran's lay statements of having back disability symptoms after hitting the back on a log as reflected in the May 1989 service treatment record, also opined that that the current back disorder was less likely as not caused by active service.  The October 2016 VA examiner reasoned that, while in-service treatment records reflect treatment for back pain, the treatment records did not reflect any back injury or trauma, and show treatment for a right upper buttock contusion after hitting the back on a log that was a transient and acute muscle/soft tissue condition that resolved without residuals.  The October 2016 VA examiner also noted that the back was clinically evaluated as normal at service separation in March 1992 and that the current arthritis was not diagnosed until approximately two decades post-service, consistent with natural aging.  Both the March 2013 and October 2016 VA examiners' factual assumptions that there was no in-service injury of the back are accurate factual assumptions that are consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the March 2013 and October 2016 VA examiners' opinions to be highly probative.  

Insomuch as the Veteran asserts that the current back disorder is directly related to service, the Board finds that, under the specific facts of this case that include back pain diagnosed as a muscle ache, a muscle strain, and contusion on the right upper buttock, but no other in-service back injury or disease or in-service symptoms or continuous symptoms after service, the Veteran is not competent to relate the currently diagnosed back disabilities, including arthritis, to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the back and its relationship to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis.  See Kahana at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).


For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a back disorder; therefore, service connection for a is not warranted.  The preponderance of the evidence is against all the theories of the claim, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection for a Neurological Disorder

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

The Veteran has specifically advanced that a neurological disorder, claimed as sciatica of the left lower extremity, is due to a back disorder.  See September 2011 claim; see also June 2013 notice of disagreement.  In the instant decision, the Board is denying service connection for a (non-service-connected) back disorder.  As such, secondary service connection is not warranted whether or not a neurological disorder was caused or aggravated by the back arthritis; therefore, the claim for service connection for a neurological disorder as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17.  As the Veteran has 

no service-connected disability that may have caused or aggravated a neurological 
disorder, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Reiber v, 7 Vet. App. at 516-17; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a back disorder is denied.  

Service connection for a neurological disorder is denied. 


REMAND

Service Connection for Acquired Psychiatric Disorder   

The Veteran contends generally that the currently diagnosed PTSD is due to service.  In a May 2008 stressor statement, the Veteran wrote that, while stationed in Iraq, a fellow solider detonated a cluster bomb, which killed the service member.  As for a separate "stressful incident," the Veteran wrote that he witnessed a fellow service member commit suicide while stationed in Texas from August 1990 to March 1992.  

A March 2008 VA examination report reflects the Veteran sought treatment for depression.  The March 2008 VA examiner assessed major depression.  A  September 2015 letter from a private examiner reflects a PTSD diagnosis based on the Veteran's self-reports of emotional changes due to combat experiences, irritability, outbursts of anger, nightmares, and hypervigilance.  A May 2016 VA treatment record reflects a VA psychologist diagnosed PTSD.  Based on the currently diagnosed PTSD and the September 2015 private examiner's purported positive nexus, the August 2016 Board decision remanded the acquired psychiatric disorder issue for a VA examination to assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the record indicates that an in-service stressor(s) occurred. 

A December 2016 VA examination report reflects the VA examiner did not diagnosis any mental health disorder and opined that any diagnosis would be mere speculation.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Subsequently, a February 2017 letter from a VA psychologist reflects treatment for PTSD on a monthly basis from July 2008 to October 2010.  The February 2017 VA psychologist wrote that, during the course of treatment, the Veteran avoided addressing PTSD symptomatology.  Based on above, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disorder, to include PTSD and depression.  

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  Send the claims file for a new mental health medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The examiner should advance the following opinions with supporting rationale: 

A)  Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed PTSD had its onset in, was caused by, or is otherwise related to, service, specifically to fear of hostile military activity during service?  

B)  Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed depression had its onset in, was caused by, or is otherwise related to, service?  

In rendering the opinions requested, the examiner should assume, as fact, that the Veteran has been diagnosed with PTSD and depression.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then, readjudicate the issues of service connection for an acquired psychiatric disorder, to include PTSD and depression.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §  3.655 (2016).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


